 
 

                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


JAYNE DAY-CORDES,

             Plaintiff,
                                                Case No. 3:18-cv-1297-J-34JRK
vs.

JANSSEN PHARMACEUTICALS, INC.,

             Defendants.
                                         /

                                        ORDER

      THIS CAUSE is before the Court on Plaintiff’s Response in Opposition to

Defendants’ Motion to Dismiss the Third Amended Complaint (Doc. 35; Response), filed

on March 25, 2019. In the Response, Plaintiff, in addition to asserting that Defendants’

motion to dismiss is due to be denied, alternatively requests leave to amend her complaint

in the event the Court finds that her allegations are inadequate. See Response at 20.

Preliminarily, the Court notes that a request for affirmative relief, such as a request for

leave to amend a pleading, is not properly made when simply included in a response to a

motion. See Fed. R. Civ. P. 7(b); see also Rosenberg v. Gould, 554 F.3d 962, 965 (11th

Cir. 2009) (“Where a request for leave to file an amended complaint simply is imbedded

within an opposition memorandum, the issue has not been raised properly.”) (quoting

Posner v. Essex Ins. Co., 178 F.3d 1209, 1222 (11th Cir. 1999)).

      Moreover, even if it were proper to include this request in the Response, the request

is otherwise due to be denied for failure to comply with Local Rules 3.01(a) and 3.01(g),

United States District Court, Middle District of Florida (Local Rule(s)). Local Rule 3.01(a)
 
 

requires a memorandum of legal authority in support of a request from the Court. See

Local Rule 3.01(a). Local Rule 3.01(g) requires certification that the moving party has

conferred with opposing counsel in a good faith effort to resolve the issue raised by the

motion and advising the Court whether opposing counsel agrees to the relief requested.

See Local Rule 3.01(g). In addition to these deficiencies under the Local Rules, the request

in the Response also fails to satisfy the requirement that “[a] motion for leave to amend

should either set forth the substance of the proposed amendment or attach a copy of the

proposed amendment.” Long v. Satz, 181 F.3d 1275, 1279 (11th Cir. 1999); see also

McGinley v. Fla. Dep’t of Highway Safety and Motor Vehicles, 438 F. App’x 754, 757 (11th

Cir. 2011) (affirming denial of leave to amend where plaintiff did not set forth the substance

of the proposed amendment); United States ex. rel. Atkins v. McInteer, 470 F. 3d 1350,

1361-62 (11th Cir. 2006) (same). Thus, the Court will not entertain Plaintiff’s request for

relief included in the Response. Plaintiff is advised that, if she wishes to pursue such relief,

she is required to file an appropriate motion, in accordance with the Federal Rules of Civil

Procedure and the Local Rules of this Court.

       ORDERED:

       To the extent that she requests affirmative relief from the Court, Plaintiff’s Response

in Opposition to Defendants’ Motion to Dismiss the Third Amended Complaint (Doc. 35) is

DENIED without prejudice.

       DONE AND ORDERED in Jacksonville, Florida, this 29th day of March, 2019.




                                               2 
 
 
 




lc11
Copies to:

Counsel of Record




                    3 
 
